Citation Nr: 0923895	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right shoulder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease with low back pain, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, cervical spine, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1975, and from October 1985 to August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Board notes that the Veteran's representative, in his May 
2009 statement, raised the claim as to whether a total 
disability rating based upon individual unemployability 
(TDIU) is warranted.  This claim is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish an increased rating for 
his service connected right shoulder, low back, and cervical 
spine disabilities.  These claims are not ready for final 
adjudication by the Board, because additional development is 
necessary.

Examination

The most recent VA examination is too remote in time for the 
Board to rely upon to rate the Veteran's claim, particularly 
in light of the fact that the Veteran's outpatient records 
suggest that his disabilities have worsened since that April 
2005 examination.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)(Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern). 

In particular, VA outpatient treatment records show that each 
of the claimed disabilities has been treated for seemingly 
worsening symptoms since the April 2005 examination.  A 
December 2005 note shows that the Veteran reported sharp 
stabbing pains all up and down his spine, sometimes with 
numbness down his arms and legs.  The April 2005 report does 
not indicate such pain and specifically notes "no 
numbness."  In October 2006, the Veteran reported to his 
outpatient physician that his neck pain was worsening.  In 
January 2007, the Veteran reportedly underwent a surgery 
consultation regarding his right shoulder, and 
bursitis/tendonitis was noted.  These symptoms are indicative 
of a possible worsening of each of the Veteran's claimed 
disabilities.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995). In this 
case, the state of the record appears uncertain as to the 
severity of the Veteran's disabilities, and an updated VA 
examination is needed in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment. 
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The record suggests that VA medical records may be available 
which have not been associated with the claims file. Since 
approximately February 2003, the Veteran has been living in 
the Philippines and receiving ongoing treatment from the VA 
treatment facility there. A review of the claims folder, 
however, shows that the most recent VA outpatient records are 
dated in August 2003. This implies that there are nearly five 
years of VA treatment records from the Manila VA Medical 
Center missing from the claims folder. The RO should 
therefore obtain all treatment records from that facility 
since August 2003. See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Records

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran in obtaining relevant treatment records that are 
Federally controlled, such as outpatient treatment records 
from VA facilities.  All relevant, non-duplicative records 
regarding treatment of the Veteran's back, neck and shoulder 
should be associated with the claims folder during the course 
of this remand.

Notice

The Board also finds that a remand is required to ensure 
compliance with the notice provisions of the VCAA. 38 C.F.R. 
§ 3.159(b). In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Court found that adequate VCAA 
notice for a claim for an increased rating requires the 
following: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The notice in this case does not comply with 
the Vazquez-Florez ruling.  Thus, the RO should send the 
Veteran an appropriate notice letter to ensure compliance 
with the Court's holding in Vazquez-Flores, supra. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).

Hypertension

The Veteran is claiming that he is entitled to an increased 
rating for his service connected hypertension. This claim was 
denied by the RO in an August 2005 rating decision. In 
September 2005, the Veteran submitted a VA Form 9 clearly 
indicating that he wishes to appeal the hypertension rating 
of 10%.  While this document was primarily submitted to 
perfect the appeals of the claims discussed above, it must be 
liberally construed by the Board in a light most favorable to 
the Veteran and is, therefore, deemed to be his notice of 
disagreement with regard to the August 2005 denial of an 
increased rating for hypertension. The Veteran has not, 
however, been afforded a Statement of the Case (SOC) for this 
issue.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the Veteran or his 
representative. 38 C.F.R. § 19.26 (2008).  Because the RO has 
not granted an increased rating for hypertension, and the 
Veteran has not withdrawn that appeal, an SOC must be issued. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify the 
Veteran of the evidence necessary to 
establish his increased rating claims is 
met, including issuing corrective notice 
that complies with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Ensure that VA's duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) is 
met by obtaining all relevant, non-
duplicative VA outpatient treatment 
records with regard to the Veteran's 
service connected back, neck and right 
shoulder disabilities.  Associate all 
records obtained with the claims folder.

3.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected low back, neck, and 
right shoulder disabilities.  The 
examination or examinations should assess 
the orthopedic manifestations of the 
disabilities so that the disability can be 
accurately rated under 38 C.F.R. § 4.71a 
(2008), including an assessment of the 
functional limitations due to pain, as 
well as assessing the neurologic 
manifestations so that, if appropriate, a 
separate rating can be assigned under 38 
C.F.R. § 4.124a (2008).

4.  Issue a Statement of the Case on the 
issue of whether an increased rating is 
warranted for hypertension. Advise the 
Veteran of the need to timely file a 
substantive appeal to perfect the appeal. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

5.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




